Name: 81/880/EEC: Council Decision of 26 October 1981 on the application, in the Community, of revised amounts for the documentary requirements in Annex II concerning the definition of the concept of 'originating products' and methods of administrative cooperation to Decision 80/1186/EEC on the association of the overseas countries and territories within the European Economic Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-11-13

 Avis juridique important|31981D088081/880/EEC: Council Decision of 26 October 1981 on the application, in the Community, of revised amounts for the documentary requirements in Annex II concerning the definition of the concept of 'originating products' and methods of administrative cooperation to Decision 80/1186/EEC on the association of the overseas countries and territories within the European Economic Community Official Journal L 326 , 13/11/1981 P. 0031 - 0031 Spanish special edition: Chapter 11 Volume 15 P. 0032 Portuguese special edition Chapter 11 Volume 15 P. 0032 +++++( 1 ) OJ NO L 361 , 31 . 12 . 1980 , P . 1 . ( 2 ) OJ NO L 345 , 20 . 12 . 1980 , P . 1 . COUNCIL DECISION OF 26 OCTOBER 1981 ON THE APPLICATION , IN THE COMMUNITY , OF REVISED AMOUNTS FOR THE DOCUMENTARY REQUIREMENTS IN ANNEX II CONCERNING THE DEFINITION OF THE CONCEPT OF " ORIGINATING PRODUCTS " AND METHODS OF ADMINISTRATIVE COOPERATION TO DECISION 80/1186/EEC ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITHIN THE EUROPEAN ECONOMIC COMMUNITY ( 81/880/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 80/1186/EEC OF 16 DECEMBER 1980 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 1 ) , AND IN PARTICULAR ARTICLE 11 ( 2 ) THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS ARTICLE 6 OF ANNEX II TO DECISION 80/1186/EEC PROVIDES THAT THE COMMUNITY MAY , WHERE NECESSARY , REVISE THE AMOUNTS FOR DETERMINING WHEN FORMS EUR.2 MAY BE USED INSTEAD OF MOVEMENT CERTIFICATES EUR.1 OR WHEN NO DOCUMENTARY EVIDENCE OF ORIGIN IS REQUIRED AS LAID DOWN IN ARTICLE 16 ; WHEREAS ON 1 OCTOBER 1980 THE EQUIVALENT VALUE OF THE AMOUNTS CONCERNED IN SOME NATIONAL CURRENCIES WAS LOWER THAN THEIR VALUE ON 30 JUNE 1978 ; WHEREAS AS A CONSEQUENCE OF THE AUTOMATIC ADAPTATION MADE EVERY TWO YEARS , ON THE BASE DATE PROVIDED FOR IN ANNEX II , THE EFFECTIVE VALUE OF THE LIMITS EXPRESSED IN THE NATIONAL CURRENCIES CONCERNED , WHICH CORRESPOND TO THE AMOUNTS LAID DOWN IN ARTICLE 6 AND ARTICLE 16 OF THE SAID ANNEX , WOULD BE REDUCED ; WHEREAS IN ORDER TO OFFSET SUCH A REDUCTION IT IS NECESSARY TO INCREASE THE AMOUNTS IN QUESTION ; WHEREAS ACCOUNT SHOULD BE TAKEN OF COUNCIL REGULATION ( EEC , EURATOM ) NO 3308/80 OF 16 DECEMBER 1980 ON THE REPLACEMENT OF THE EUROPEAN UNIT OF ACCOUNT BY THE ECU IN COMMUNITY LEGAL INSTRUMENTS ( 2 ) , HAS DECIDED AS FOLLOWS : ARTICLE 1 ANNEX II TO DECISION 80/1186/EEC SHALL BE AMENDED AS FOLLOWS : - IN ARTICLE 6 ( 1 ) THE EXPRESSION " EUROPEAN UNIT OF ACCOUNT " SHALL BE REPLACED BY " ECU " WHEREVER IT APPEARS , - THE AMOUNT LAID DOWN IN ARTICLE 6 ( 1 ) ( B ) SHALL BE INCREASED TO 1 620 ECU , - THE AMOUNTS LAID DOWN IN ARTICLE 16 ( 2 ) SHALL BE INCREASED TO 105 AND 325 ECU RESPECTIVELY . ARTICLE 2 THIS DECISION SHALL TAKE EFFECT ON 1 MAY 1981 . DONE AT LUXEMBOURG , 26 OCTOBER 1981 . FOR THE COUNCIL THE PRESIDENT CARRINGTON